On petition for writ of certiorari to the Supreme Court of Illinois. Per Curiam: The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Supreme Court of Illinois for clarification by that court to show, in the light of Minnesota v. National Tea Co., 309 U. S. 551; State Tax Comm’n v. Van Cott, 306 U. S. 511, whether the judgment herein rests on an adequate and independent state ground or whether decision of a federal question was necessary to the judgment ren*914dered.
J. Louis Karton and Arthur Magid for petitioner. Charles Dana Snewind for respondent.